Citation Nr: 1235033	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-50 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, which denied the Veteran's claim to reopen his previously denied issue of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran relocated to Oklahoma and, in a March 2009 rating decision, the VA Regional Office in Muskogee, Oklahoma (RO), reopened the Veteran's previously denied claim and established service connection for bilateral hearing loss; a noncompensable evaluation was assigned, effective from March 26, 2008.  The Veteran subsequently expressed disagreement with the assigned evaluation for service-connected bilateral hearing loss and initiated the present appeal.  Jurisdiction of the Veteran's claim resides in the Muskogee, Oklahoma RO.  

The record reflects that the Veteran requested a Travel Board hearing in conjunction with his appeal.  However, the Veteran contacted the RO and asserted that he wished to have this hearing cancelled.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is remanded to the RO.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Veteran filed the claim to reopen the previously denied issue of entitlement to service connection for bilateral hearing loss in March 2008, he was afforded a QTC examination in March 2009 and a VA audiological examination in June 2010.  However, review of these examination reports reflects that the examiners were not provided the Veteran's VA claims file for review at the time of the examinations.  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2011).  Moreover, the June 2010 VA examiner did not comment on the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In light of above, the Board concludes that the Veteran must be afforded a new VA examination which addresses the severity and manifestations of his service-connected bilateral hearing loss, as well as the functional effects caused by such.  

Finally, as noted above, it appears that the Veteran relocated from Mississippi to Oklahoma during the pendency of this appeal.  Since the Veteran has relocated to Oklahoma, the only treatment records concerning his service-connected bilateral hearing loss are from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  The most recent VA treatment records associated with the Veteran's VA claims file from the Oklahoma City VAMC are dated in April 2010.  As this claim is being remanded for other matters, updated VA treatment records should be obtained and associated with the Veteran's VA claims file.  In order to comply with VA's duty to assist, the Board finds that a remand for further development is warranted.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his bilateral hearing loss.  The RO must then attempt to obtain copies of the pertinent medical records that are not already in the claims file, to include all VA treatment records from the Oklahoma City VAMC dated from April 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure such records, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated studies must be performed, to include audiometry and speech discrimination testing.  The examiner must comment on the functional effects caused by the Veteran's hearing disability.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and after any further development necessary as a result of the above actions is completed, the RO must readjudicate the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  If the benefit on appeal remains denied, a supplemental statement of the case must be issued, and the Veteran and his private attorney must be afforded an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


